United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF THE ARMY, U.S.
EMBASSY, La Paz, Bolivia, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-347
Issued: April 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2014 appellant filed a timely appeal from an October 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On July 30, 2014 appellant, then a 57-year-old logistics management specialist, filed an
occupational disease claim alleging that he sustained a viral infection of the digestive tract while
on temporary duty in Bolivia. He alleged that he would not have contracted a viral infection had
1

5 U.S.C. § 8101 et seq.

he not been in Bolivia for work. Appellant related that he became aware of his condition and its
relation to his federal employment on July 24, 2014. He stopped work on July 25, 2014 and
returned to work on July 29, 2014.
By letter dated August 7, 2014, OWCP advised appellant that evidence of record was
insufficient to establish his claim because no medical evidence was received. Appellant was also
advised of the type of evidence needed to establish his claim.
In response to an OWCP questionnaire, appellant advised that, while on temporary duty
in La Paz, Bolivia, he was exposed to a viral infection as a result of the substandard living
conditions of a third world country. He noted that he was in Bolivia from July 23 to 27, 2014
and that he was hospitalized on July 25, 2014. In an undated letter, appellant noted that he was a
federal employee who was required to travel on temporary duty to Bolivia. He stated that he
contracted “some type of disease and was hospitalized” in Bolivia. Appellant advised that he
had to pay for the treatment he received and wanted to be reimbursed.
The record contains July 25 and 26, 2014 clinic records and diagnostic reports ordered by
Dr. A. Casanovas.2 In an October 24, 2014 OWCP memorandum, a Spanish translator advised
that the medical evidence consisted of diagnostic testing, including electrocardiogram, blood test,
fecal test, parasite test, electrolytes, and cardiac enzymes. She noted that there were positive
findings for mucus in the fecal testing, high lymphocyte levels, aortic sclerosis, concentric
hypertrophy, moderate pulmonary hypertension, and elevated blood sugar. The Spanish
translator advised that appellant was prescribed antibiotics and noted that the medical reports did
not address causal relationship to any particular diagnosis.
By decision dated October 24, 2014, OWCP denied appellant’s occupational disease
claim because evidence was insufficient to establish that he was diagnosed with a condition in
connection with factors of his employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing by the weight
of the reliable, probative and substantial evidence that his or her condition is causally related to
factors of his or her federal employment. Where an employee is on a temporary-duty assignment
away from his or her regular place of employment, he or she is covered by FECA 24 hours a day
with respect to any injury that results from activities essential or incidental to his or her
temporary assignment.3
However, the fact that an employee is on a special mission or in travel status during the
time a disabling condition manifests itself does not raise an inference that the condition is
causally related to the incidents of the employment. A condition that occurs spontaneously
2

These reports are in Spanish. There were also several diagnostic reports from Drs. Murillo and Ledezma. The
full names and specialties of these physicians are not contained in the record.
3

Y.H., Docket No. 09-1271 (issued January 5, 2010); Susan A. Filkins, 57 ECAB 630 (2006); Cherie Hutchings,
39 ECAB 639 (1988).

2

during a special mission or in travel status is not compensable. The medical evidence must
establish a causal relationship between the condition and factors of employment.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.8
ANALYSIS
Appellant claimed that he sustained a viral infection of the digestive tract while on
temporary duty in La Paz, Bolivia. The evidence supports that he was in La Paz, Bolivia from
July 23 to 27, 2014. However, the medical evidence is insufficient to establish that a medical
condition was diagnosed in connection with factors of appellant’s employment. As explained
above, the fact that an employee is on a special mission or in travel status during the time a
disabling condition manifests itself does not raise an inference that the condition is causally
related to the incidents of the employment.9
Appellant submitted several clinic records and diagnostic reports from his July 25, 2014
hospital visit. A Spanish translator noted the findings contained in these reports. However, these
reports did not address the cause of any particular condition or positive test finding. Appellant
claimed a viral infection sustained during his temporary-duty assignment but there is no medical
evidence supporting that he contracted any viral infection or other condition that was caused or
aggravated by employment factors while he was on temporary duty. As noted, a condition that
4

Id.

5

S.P., 59 ECAB 184, 188 (2007).

6

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

James Mack, 43 ECAB 321 (1991).

9

Supra notes 3 and 4.

3

occurs spontaneously during a special mission or in travel status is not compensable. The
medical evidence must establish a causal relationship between the condition and factors of
employment.10 The medical evidence does not establish a cause of appellant’s symptoms nor
does it relate his symptoms to matters incidental to his trip to Bolivia. The Board has held that a
medical report without an opinion as to causal relationship is of little probative value.11
Therefore, the Board finds that appellant did not establish that a diagnosed medical
condition resulted from factors of his federal employment while he was on temporary duty in
Bolivia.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.12
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
caused by factors of his employment.

10

Id.

11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
12

Appellant submitted new evidence on appeal. However, the Board may only review the evidence that was
before OWCP at the time that it issued its final decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

